       Case 6:20-cv-00816-ADA Document 13-1 Filed 10/02/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


  WSOU INVESTMENTS, LLC D/B/A
  BRAZOS LICENSING AND
  DEVELOPMENT,                                   Case No. 6:20-cv-00816


              Plaintiff                          JURY TRIAL DEMANDED


              v.

  JUNIPER NETWORKS, INC.,

              Defendant


                                      ORDER

       The Court, having considered WSOU Investments, LLC d/b/a Brazos Licensing

 and Development’s motion for extension of time for Defendant Juniper Networks, Inc.

 to answer or otherwise respond to Plaintiff’s complaint, finds that the motion for

 extension of time has merit and thus hereby GRANTS the motion for an extension.

      Accordingly, the deadline for Defendant Juniper Networks, Inc. to answer or

otherwise respond is extended until and including November 16, 2020.




                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE
